Case 4:17-cr-00418 Document178 Filed on 10/07/19 in TXSD Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
UNITED STATES OF AMERICA
Vv. CRIMINAL NO. 17-CR-418

§
§
§
§
YOLANDA HAMILTON, M.D. §
Defendant. :
VERDICT OF THE JURY
We, the Jury, unanimously find Defendant YOLANDA HAMILTON, M.D.:
Count 1: Conspiracy to Commit Health Care Fraud (18 U.S.C. § 1349)
2 Guilty O Not Guilty
Count 2: Conspiracy to Solicit and Receive Healthcare Kickbacks (18 U.S.C. § 371)
I Guity  O _Not Guilty
Count 3 (K.M.): False Statements Relating to Healthcare Matters (18 U.S.C. § 1035)
12 Guilty OO  NotGuilty
Count 4 (B.M.): False Statements Relating to Healthcare Matters (18 U.S.C. § 1035)
IL Guilty O _ Not Guilty
Count 5 (W.M.): False Statements Relating to Healthcare Matters (18 U.S.C. § 1035)
QO cuity '2 Not Guilty

Dated lofafi4 Signed: f
Jury Foreyerson
